 


113 HR 3452 IH: Furthering Access and Networks for Sports Act
U.S. House of Representatives
2013-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3452 
IN THE HOUSE OF REPRESENTATIVES 
 
November 12, 2013 
Mr. Higgins introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To decrease the frequency of sports blackouts, to require the application of the antitrust laws to Major League Baseball, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Furthering Access and Networks for Sports Act or the FANS Act. 
2.DefinitionIn this Act, the term Sports Broadcasting Act of 1961 means the Act of September 30, 1961 (15 U.S.C. 1291 et seq.). 
3.Amendments to the Sports Broadcasting Act of 1961 
(a)Elimination of antitrust exemption for sports blackouts during retransmission consent negotiationsSection 1 of the Sports Broadcasting Act of 1961 (15 U.S.C. 1291) is amended by adding at the end the following: The antitrust exemption established under this section shall not apply to any league of clubs participating in professional football, baseball, basketball, or hockey contests that does not expressly prohibit sponsored telecast licensees of such league, and any agreement with any video licensee, from intentionally removing the live content of such league from a multichannel video programming distributor (as defined in section 602 of the Communications Act of 1934 (47 U.S.C. 522)), when such removal occurs during or is related to a negotiation regarding carriage of the games of such league by the multichannel video programming distributor.. 
(b)Elimination of antitrust exemption for local sports blackoutsSection 2 of the Sports Broadcasting Act of 1961 (15 U.S.C. 1292) is amended by striking , except within the home territory of a member club of the league on a day when such club is playing a game at home. 
(c)Availability of games over the Internet where not otherwise available on televisionThe Sports Broadcasting Act of 1961 is amended— 
(1)by redesignating sections 4 through 6 as sections 5 through 7, respectively; and 
(2)by inserting after section 3 the following: 
 
4. 
(a)The antitrust exemption established under section 1 of this Act shall not apply to any league of clubs participating in professional football, baseball, basketball, or hockey contests that does not make a sponsored telecast of a covered game available to consumers, for a fee or otherwise, using an Internet platform, in any territory in which the game is not available for private viewing through a local television broadcast station or any available multichannel video programming distributor. 
(b)For purposes of this section— 
(1)the term covered game means a game that— 
(A)is played in the home territory of a member club of a league described in subsection (a); and 
(B)is not available for private viewing through a local television broadcast station or any available multichannel video programming distributor; 
(2)the term multichannel video programming distributor has the meaning given the term in section 602 of the Communications Act of 1934 (47 U.S.C. 522); 
(3)the term television broadcast station has the meaning given the term in section 325(b)(7) of the Communications Act of 1934 (47 U.S.C. 325(b)(7)); and 
(4)the term Internet platform means a delivery mechanism that uses packet-switched protocol or any successor technology.. 
4.Application of the antitrust laws to professional major league baseballSection 27 of the Clayton Act (15 U.S.C. 26b) is amended— 
(1)in subsection (a)— 
(A)by striking subsections (b) through (d) and inserting subsections (b) and (c); and 
(B)by striking directly relating to or affecting employment of major league baseball players to play baseball at the major league level; 
(2)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking , any conduct, acts, practices or agreements that do not directly relate to or affect employment of major league baseball players to play baseball at the major league level, including but not limited to; 
(B)in paragraph (3)— 
(i)by inserting or before franchise ownership; and 
(ii)by striking , the relationship and all that follows through collectively; 
(C)by striking paragraph (4); and 
(D)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively; 
(3)by striking subsection (c); and 
(4)by redesignating subsection (d) as subsection (c). 
5.Effective date; applicabilityThe amendments made by this Act shall— 
(1)take effect on the date of enactment of this Act; and 
(2)apply to any contract or agreement entered into or modified by a league subject to the requirements of the Sports Broadcasting Act of 1961 on or after the date of enactment of this Act. 
 
